Citation Nr: 0920961	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to 
September 1966.  He subsequently served in the in the 
Missouri Air National Guard from April 1973 to September 
1989. 

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 

FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Bilateral hearing loss was not manifest in service and 
was not shown for many years thereafter; bilateral hearing 
loss is not related to service.

3.  Tinnitus was not manifest in service and was not shown 
for many years thereafter; tinnitus is not related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, service connection will be presumed for certain 
chronic diseases enumerated in 38 C.F.R. § 3.309, which 
includes sensorineural hearing loss, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Here, the Veteran claims that his tinnitus and bilateral 
hearing loss were caused by exposure to loud noises while 
working in the engine room of a ship without ear protection.  

Service personnel records indicate that the Veteran's 
military occupation specialty was "Machinist's Mate."  In 
giving due consideration to the places, types, and 
circumstances of his service, noise exposure is conceded.  
See 38 U.S.C.A. § 1154(a).  

Although service treatment records reflect noise exposure, 
the evidence does not show in-service hearing loss or 
tinnitus.  Specifically, the evidence does not reflect 
complaints of, treatment for, or a diagnosis of hearing loss 
or tinnitus while on active duty.  The Veteran's separation 
examination is also absent any record of hearing loss or 
tinnitus. Therefore, the evidence does not support a finding 
of hearing loss while on active duty service.

Post-service evidence is absent any complaints of hearing 
loss or tinnitus for many years after discharge.  
Specifically, Missouri Air National Guard treatment records 
associated with the claims file dated from 1973 to 1989 show 
normal audiological examinations in September 1982 and 
September 1986.  The first mention of hearing loss or 
tinnitus was the current claim, filed in February 2007.  

In July 2007, the Veteran underwent a VA audiological 
examination, which revealed the following: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
55
65
LEFT
5
10
25
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.

Both ears meet the threshold requirements of 38 C.F.R. 
§ 3.385 to qualify as a hearing loss disability for VA 
purposes because the evidence shows a threshold of 40 
decibels or more.

Nonetheless, the Board emphasizes the multi-year gap between 
discharge from active duty service (1966) and initial 
reported symptoms related to hearing loss and tinnitus in 
approximately 2007 (over a 40-year gap).  Furthermore, when 
he sought treatment in service and in the National Guard, the 
Veteran did not report hearing loss or tinnitus 
symptomatology.

The Veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Therefore, the weight of the evidence does 
not support a finding of incurrence of hearing loss or 
tinnitus during service or for many years thereafter.

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued hearing loss and tinnitus since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect hearing 
loss or tinnitus for more than 4 decades following active 
service, as evidenced by multiple normal audiograms over the 
course of several years after discharge.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.

Next, the Board finds that the Veteran's current bilateral 
hearing loss and tinnitus are unrelated to service.  In a 
July 2007 VA audiology examination, the examiner concluded 
that "[t]he veteran's current hearing loss and tinnitus are 
not caused by or a result of military noise exposure."  The 
examiner noted that her opinion, as to hearing loss, was 
based on the fact that normal bilateral audio examinations 
were done 20 years after service.  Regarding tinnitus, the 
examiner could not state that tinnitus was a result of 
military noise exposure without evidence of high frequency 
hearing loss at separation. 

The examiner noted that her opinion was based on a review of 
the Veteran's file, an interview with the Veteran regarding 
his post-service recreational and occupational exposure to 
noise, and an audiological examination.  It does not appear 
that the VA examiner misstated any facts or failed to 
consider relevant evidence.  For these reasons, the Board 
finds the July 2007 examination to be an adequate for 
evaluation purposes. 

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this regard, the Board places significant probative value 
on the VA audiology examination and opinion dated in July 
2007.  The VA examiner, who is an audiologist, conducted a 
complete review of the case file and provided well-supported 
reasons and bases for finding that the Veteran's hearing loss 
and tinnitus were not related to active duty noise exposure.  
Moreover, the VA examiner's opinion is based on the 
probability, not just possibility, of a causal relationship 
between the Veteran's current disorders and service.  

The Board has also considered the Veteran's statements 
asserting a relationship between his hearing loss, tinnitus 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, hearing loss and tinnitus are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

Rather, such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 
2 Vet. App. at 25.  

Since the competent evidence indicates that the Veteran's 
bilateral hearing loss and tinnitus are not related to active 
duty, the criteria to establish a medical nexus for service 
connection has not been met.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997). 

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not for 
application.  As the Board finds that the evidence of record 
indicates that while the Veteran's bilateral hearing loss 
meets the threshold for a recognized disability under 
38 C.F.R. § 3.385, his hearing loss is not shown to have been 
incurred in active service and therefore, his claim for 
bilateral hearing loss must be denied.  Additionally, his 
claim for tinnitus must be denied as it is not shown to have 
been incurred in active service.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and 
Reserves treatment records.  Next, a specific VA medical 
examination and opinion pertinent to the issues on appeal was 
obtained in July 2007. 

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


